Case:20-00633-EAG13 Doc#:22 Filed:06/23/20 Entered:06/23/20 14:44:15                          Desc: Main
                           Document Page 1 of 3

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF PUERTO RICO




IN RE:                                                *      CASE NO. 20-00633EAG

EFRAIN CARRERO VELEZ                                     *    CHAPTER 13

      DEBTOR S                           *
________________________________________ *


                              MOTION TO DELIVER FUNDS TO DEBTOR

TO THE HONORABLE COURT:

       Now comes debtor through the undersigned attorney and very respectfully prays and states as

follows:

                                                     I

                                                   FACTS

           1. Debtor filed this case on March 11, 2020 as a chapter 13 proceeding.

           2. Debtor listed as property in Schedule B an account with Banco Popular de Puerto Rico in the

              amount of $156,480.16. Said account has now a balance of $156,938.00, account number

              7254

           3. Said account is also in the name of debtor’s former wife, Kriziamarie Perez Barber. They

              divorced on June 20, 2016     in case ISRF201600383.

           4. In said case an order was entered directing Banco Popular de Puerto Rico to freeze said

              account until the issue of the liquidation of conjugal partnership as solved.

           5. As of the date of the filing of this case no agreement has been reached in relation with the

              liquidation of conjugal partnership and no case in relation to that has been filed by either

              party.

           6. All of debtors’ scheduled debts, except child support are conjugal community debts.
Case:20-00633-EAG13 Doc#:22 Filed:06/23/20 Entered:06/23/20 14:44:15                        Desc: Main
                           Document Page 2 of 3




                                                      II


                                                 APPLICABLE LAW


        1. Pursuant to 11 USC 541 (a)2 “all interest of the debtor and the debtor’s spouse in community

property as of the commencement of the case that is under the sole, equal or joint management and

control of the debtor”.

       2. Pursuant to 11 USC 1306 states that except as provided in a confirmed plan the debtor shall

remain in possession of all property of the estate.


       3. The above mentioned account is part of the bankruptcy estate in this case and the assets are

under the exclusive control of debtor. This same issue was solved by this Honorable Court in Re Victoria

Santiago 17-07507 and Wiscovitch V. Vargas Santiago 18-00074. In said cases this Honorable Court

citing several cases ruled that the term spouse used in Section 541(a) (2)B of the Bannkruptcy Code

includes a former spouse when the ex-spouses have not partitioned the property in their formal conjugal

community, even if the conjugal community was terminated pre-petition. Courts addresses, the issue

have that community property which has not been legally divided as of the commencement of the

bankruptcy case passes to the debtors’ estate. In Re Robertson, 203 F3d 855(5th Circuit 2000).


                                               III


                                           PRAYER


       It should be noted that debtor’s former wife is the largest unsecured creditor and she will be paid

her claims in full under the proposed chapter 13 plan.


                                              NOTICE 20 DAYS
Case:20-00633-EAG13 Doc#:22 Filed:06/23/20 Entered:06/23/20 14:44:15                           Desc: Main
                           Document Page 3 of 3

               Within (twenty)20 days after service as evidenced by the certifications and an additional

(3) three days pursuant to Fed R Bank, P. 9006 (f) if you were served by mail, any party against whom

this paper has been served, or any other party to the action who objects to the relief sought herein, shall

serve and file an objection or other appropriate response to this paper with the clerk’s office of the United

States Bankrupty Court for the District of Puerto Rico. If no objection or other response is filed within

the time allowed herein, the paper will be deemed unopposed and may be granted unless: (i) the requested

relief is forbidden by law; (ii) the requested relief is against public policy; or (iii) in the opinion of the

court, the interest of justice requires otherwise.


        WHEREFORE, it is respectfully requested from this Honorable Court that an order be entered

directing Banco Popular de Puerto Rico to deliver to debtor the funds in the above mentioned account.

        CERTIFICATE OF SERVICE : I HEREBY CERTIFY                             That on June 23, 2020 we

electronically filed the foregoing using the CM/ECF system.             Notice of this filing will be sent

electronically though the CM/ECF System to Alejandro Oliveras, Chapter 13 Trustee, US Trustee,

Monsita Lecaroz,       Attorney Damaris Quinones representing creditor Kriziamarie Perez and               to

Kriziamarie Perez Barber, Calle Azucena 321, Puerto Real, Cabo Rojo, Puerto Rico 00623 by regular

mail.

        In Mayaguez, Puerto Rico, this 23rd day of June, 2020.



                                                                  /s/Alberto O. Lozada Colón

                                                                  Alberto O. Lozada Colón
                                                                  USDCPR 123811
                                                                  PO Box 430
                                                                  Mayaguez, PR 00681
                                                                  Tel. 787-833-6323 Fax 833-7725
                                                                  lozada 1954@hotmail.com
